Citation Nr: 0817596	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The veteran's representative filed a Motion to Remand which 
shall be discussed in further detail below.  The motion is 
granted and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  38 C.F.R. 
§ 20.703(c).  VA will notify the veteran if further action is 
required.


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the veteran.  

In the veteran's April 2006 substantive appeal, he requested 
a hearing before the Board to be held at the Central Office 
in Washington, DC.  The matter was scheduled for May 7, 2008.  

In a statement dated in April 2008, the veteran indicated 
that he wished to withdraw his request for a Central Office 
hearing, and that he wished to be scheduled for a video-
conference hearing at the Winston-Salem RO at the earliest 
possible convenience.    

On May 7, 2008, the veteran's representative filed a Motion 
to Remand in order for the veteran to be scheduled for a 
video conference hearing before the Board to be held at his 
local RO.  The Board notes that attached to the Motion was a 
copy of the above mentioned statement on a VA Form 21-4138, 
Statement in Support of Claim, signed and dated by the 
veteran on April 21, 2008. 

The veteran may withdraw his request for a hearing at any 
time prior to the scheduled hearing 38 C.F.R. § 20.702(d).  
An appellant may request a hearing before the Board at a VA 
field facility (such as the RO) when submitting the 
substantive appeal, or any time thereafter, subject to 
38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703.

The motion for a hearing is granted.  The appeal must be 
remanded so the veteran can be afforded a hearing as 
requested.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the next available opportunity.  
Should the veteran withdraw his hearing 
request, or otherwise indicate that he no 
longer desires a BVA hearing, the matter 
should be returned to the Board for 
appellate review.  Any indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

	(CONTINUED ON NEXT PAGE)




The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



